ALTENBERND, Acting Chief Judge.
Wayne Rank appeals his judgments and sentences for aggravated fleeing to elude, aggravated assault on a law enforcement officer, driving while license suspended, and resisting an officer without violence. We affirm the convictions. We also affirm the sentences on all charges except the charge of driving while license suspended. On that charge, the State has conceded that the written sentence of five years’ imprisonment for this misdemeanor crime is contrary to the orally pronounced sentence of time served. We therefore reverse this sentence and remand the case in order for the trial court to enter a written order that conforms to its oral pronouncement at sentencing.
Affirmed in part, reversed in part, and remanded with directions.
SALCINES and STRINGER, JJ„ Concur.